{¶ 23} I concur that the trial court abused its discretion by refusing to reopen the suppression hearing when the state produced a recording of the stop nearly two months after its ruling on the initial motion to suppress. However, rather than make independent findings of fact as to the events on the recording as detailed in the majority opinion, this *Page 9 
court should simply remand the case to the trial court to consider the new evidence, i.e. the videotape, and pertinent arguments of the parties.